Citation Nr: 0116020	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-21 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disability.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  An unappealed April 1992 RO decision denied service 
connection for bilateral knee disability.  

2.  Evidence received since the April 1992 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for bilateral knee 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran filed his original claim for 
service connection for bilateral knee disability in March 
1992.  This claim was denied by the RO in a rating decision 
in April 1992.  In June 1992, the veteran was provided notice 
of his procedural and appellate rights with respect to this 
issue, however, he did not file an appeal.  The veteran's 
failure to timely file a notice of disagreement renders the 
RO's April 1992 determination, denying service connection for 
bilateral knee disability, final.  38 U.S.C.A. §§ 5104, 7105; 
38 C.F.R. § 20.1103. 

The evidence of record at the time of the April 1992 RO 
decision included service medical records and private medical 
records dated from 1980 to 1991.  The service medical records 
were negative for any evidence of knee abnormality or trauma 
and clinical evaluation of the knees was normal on separation 
examination in December 1945.  The private medical records 
reflect that the veteran had right total knee replacement in 
April 1980 for degenerative joint disease.  

In April 1992, the RO denied service connection for bilateral 
knee disability on the basis that the right knee disability - 
as well as any left knee disability present - was first noted 
at a date too remote from service to be service-connected.  

Subsequent to the April 1992 RO decision, additional evidence 
has been submitted, including statements dated in February 
1998 and August 1999 from Dr. C. D. wherein he opines that 
the veteran has current bilateral knee disability related to 
a fall in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding any applicable presumptive period, direct 
service connection may be established by evidence 
demonstrating that a disease or injury was in fact incurred 
or aggravated during active service.  38 C.F.R. § 3.303(d).

If a claim for service connection was previously finally 
denied, the veteran must submit new and material evidence in 
order to reopen his claim.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; also see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Upon review, the Board finds that Dr. C. D.'s statements 
constitute new and material evidence to reopen the claim for 
service connection for bilateral knee disability.  This 
medical evidence attributing the veteran's bilateral knee 
disability to service is new, and is so significant that it 
must be considered in connection with the evidence previously 
of record.  38 C.F.R. § 3.156; Hodge.  In this regard, for 
the purpose of determining whether evidence is new and 
material, evidence is presumed credible and accorded full 
weight; the evidence is weighed and credibility assessed 
after the claim is reopened.  Justus v. Principi, 3 Vet.App. 
510 (1993).  Therefore, new and material evidence has been 
submitted and the claim of entitlement to service connection 
for bilateral knee disability is reopened.  38 U.S.C.A. § 
5108.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for bilateral knee 
disability is granted, to this extent.


REMAND

Having determined that new and material evidence has been 
presented, the service connection claim must be considered de 
novo.  In this regard, additional development is necessary.  

The veteran contends that in approximately May 1945, while 
serving aboard the USS Admiral Benson, he fell down some 
steps, injuring his legs.  He alleges that following the fall 
he was treated in sick bay for 4 days.  

In the veteran's numerous statements, he claims that since 
being discharged from service he has received treatment for 
his knees from the following medical facilities and 
physicians:  St. Lukes Presbyterian Hospital; "Dr. 
Connors"; "Dr. Glickman" at Janitor's Union Local #25 (his 
wife's health care plan); Ingalls Memorial Hospital; Palos 
Community Hospital; and VA Hospitals in Tucson, Arizona and 
Chicago, Illinois.  Upon review, the Board notes that the 
only pertinent treatment records currently associated with 
the claims file are from Palos Community Hospital in 1980.  
Further review reveals that medical records should also be 
requested from Drs. C. D. and E. B..  See physician's 
statements dated February 1998, August 1999 and February 
2000.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should make another search for 
service medical records of the veteran 
using all available sources, and 
documenting all efforts undertaken.  Of 
particular interest are records of any 
treatment from March to July 1945 while 
the veteran was aboard the USS Admiral 
Benson including the ship's logs, morning 
reports, and sick call records.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for a knee 
disability since service.  The RO should 
ask the veteran to fully identify Drs. 
Connors and Glickman, by whom he claims 
to have been treated since service.  He 
should indicate the approximate dates of 
treatment by each doctor, the doctors' 
full names, and their last known address.  
The veteran should also provide the 
address for St. Lukes Presbyterian 
Hospital.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
This should include all records 
pertaining to the veteran from Drs. C. D. 
and E. B. at "1-800-CALL-DOC", St. 
Lukes Presbyterian Hospital, Ingalls 
Memorial Hospital and Palos Community 
Hospital as well as VA Hospitals in 
Tucson, Arizona and Chicago, Illinois 
since service.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file. 

3.  After the above development has been 
completed, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of current 
bilateral knee disability.  All indicated 
tests, studies and X-rays should be 
performed and all clinical findings 
should be noted in detail.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran has current bilateral knee 
disability related to an injury in 
service.  The complete rationale for any 
opinion expressed must be provided.  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

4.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or an 
adequate response to the specific opinion 
requested, the report must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

6.  Thereafter, the RO should 
readjudicate the claim on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



